Mr. President, on behalf of the Greek Government, and on my own behalf, I should like to express our deep feelings of satisfaction at your election to the presidency of the twenty-ninth session of the General Assembly. These feelings are even more profound because the work of this Assembly will be conducted by one of the outstanding pioneers of the non-aligned countries and movement and, at the same time, by an inspired promoter of the idea of a sincere and close political co-operation among the Mediterranean countries.
179.	In view of the traditionally friendly relations between our two countries, Mr. President, I hardly need to assure you that the Greek delegation will spare no effort in order to assist you in the fulfillment of your difficult task.
180.	I should also like to pay a tribute to the outgoing President, Mr. Benites of Ecuador, for the efficient manner in which he carried out his duties. Mr. Benites not only showed an exceptional diplomatic skill throughout a year marked by many complex international problems but also presided with great success over the sixth special session of the General Assembly.
181.	My delegation would like also to pay a special tribute to the unremitting efforts of the Secretary- General to attain the objectives of the Organization and to ensure the maintenance of peace and security in the world.
182.	Furthermore, I should like to welcome, on behalf of my Government, the admission of three new Member States to the Organization. Greece wants to extend to the Governments of Bangladesh, Grenada and Guinea-Bissau its sincere congratulations and its best wishes for their progress and prosperity.
183.	I shall now proceed to express the views of my Government with respect to some of the main items on our agenda. It is obvious that the new Government of Greece, which enjoys the widest possible popular support and expresses the democratic aspirations of our people, will have to reassess some fundamental aspects of our foreign policy in the light of developments which have taken place within and outside our country. The Greek Government is convinced that differences in the political and social systems among countries constitute no obstacle to the promotion and development of friendly relations among States. We consider that these relations can be easily extended to a wide range of co-operation in various, fields of activity within or outside the context of multilateral relations in the United Nations and other international bodies.
184.	We believe in the principles which are the foundation of this Organization and the only source of hope for the maintenance of peace and security in the world. These principles are: respect for the sovereignty, independence and territorial integrity of States; non-interference in the domestic affairs of others; and condemnation of every kind of imperialism, expansionism and colonialism, especially in their most recent forms, and most particularly of economic imperialism, chauvinistic expansionism or disguised colonialism.
185.	We now wish to turn to another item which has been on the agenda since the twenty-fourth session of the General Assembly the Declaration on the Strengthening of International Security adopted at the twenty-fifth session [resolution 2734 (XXV)]. This text could by itself prove if proof were needed that the Organization is short neither of good ideas nor of noble ideals. What the Organization is short of is the will of some of its 'Members to implement the ideals and the political courage to avoid the use or threat of force in international disputes.
186.	Paragraph 1 of the Declaration solemnly reaffirms:
"the universal and unconditional validity of the purposes and principles of the Charter of the United Nations as the basis of relations among States irrespective of their size, geographical location, level of development or political, economic and social systems and declares that the breach of these principles cannot be justified in any circumstances whatsoever".
187.	Paragraph 2 calls upon all States to refrain "from the threat or use of force against the territorial integrity or political independence of any State".
188.	Paragraph 3 solemnly reaffirms:
"that, in the event of a conflict between the obligations of the Members of the United Nations under the Charter and their obligations under any other international agreement, their obligations under the Charter shall prevail".
189.	Paragraph 5 solemnly reaffirms, among other things:
"that no territorial acquisition resulting from the threat or use of force shall be recognized as legal . . .".
190.	I have quoted a small part of the Declaration only to stress from this rostrum that there is no need to adopt any new texts for many decades to come if we are all prepared to abide by those already existing. That is why my delegation is in favor of emphasizing the need for every Member State to apply strictly the principles of the Declaration on the Strengthening of International Security in every respect and in all cases.
191.	We think that the same remarks should be repeated in connexion with another item on the agenda, the strengthening of the role of the United Nations in contemporary international relations. To try to find ways and procedures for enhancing the effectiveness of the United Nations resolutions is tantamount to searching for the "golden mean" between obsolete extreme nationalism and the still non-accessible ideal of a central international authority.
192.	Greece has supported the initiative of the Romanian Government in respect of this item of the agenda since its inception. We now more than ever think that the role of the United Nations should be reinforced, especially in the highly sensitive region of Cyprus and in the Middle East. I shall deal later in this intervention with the present situation in Cyprus and in the neighboring region, a situation entailing serious risks for international peace and security.
193.	My delegation was gratified to read in the introduction to the Secretary-general's report on the work of the Organization [see Al960IlAdd.l, sect. VIII] that some progress had been made in the work of the Special Committee on Peace-keeping Operations, despite the complexity of the issues involved. We also noted with satisfaction that the same Committee and its Working Group continued their efforts to work out agreed guidelines for the purpose of carrying out peace-keeping operations.
194.	In the opinion of my delegation, supported by the recent experience of the United Nations Peacekeeping Force in Cyprus [UNFICYP], any peacekeeping operation, in order to be successful, should be predicated on the following conditions and guarantees. First, there should be powerful enough and efficient peace-keeping forces. Second, it should be strictly forbidden for any national military force to attack or to exert pressure against the peace-keeping forces. A system should be set up permitting the issuance of an immediate and automatic international sanction whenever such an attack takes place. Third, no impediment or obstruction should prevent peacekeeping forces from implementing the relevant Security Council resolutions.
195.	We fear that, if our Organization does not take measures according to these general guidelines, very soon the peace-keeping operations will become ineffective, the contributing countries will be unwilling to send their troops into troubled areas and the whole peace-keeping task of the Organization will totally collapse.
196.	The Secretary-General, as well as other speakers, expressed these same apprehensions at the 1793rd meeting of the Security Council on 15 August last, when, after resumption of their aggression in Cyprus, Turkish troops deliberately attacked some units of UNFICYP and killed and wounded several of its members.
197.	In this connexion, we feel obliged to state that the "credibility of the United Nations . . . and the respect of its Members for the decisions of its main organs -to use the words of the Secretary- General- cannot be saved by resolutions such as Security Council resolution 359 (1974), by which the Council "Deeply deplores the fact that members of the United Nations Peace-keeping Force in Cyprus have been killed and wounded". This shyness on the part of the Council in regard to naming the aggressor cannot but entail in the long run an encouragement to other potential aggressors towards perpetrating such crimes and violating the Security Council resolutions.
198.	The arms race and matters related to disarmament continue to be an important part of the General Assembly's agenda. A world disarmament conference would undoubtedly stimulate efforts towards disarmament and infuse a sense of urgency in this field. It would facilitate the exchange of views on this subject of paramount importance and allow a useful summing up of the progress achieved in this field hitherto. It is to be hoped that some concrete steps will also be taken to expedite future international action in this area. In order to achieve these aims, the Conference should be adequately prepared, and all States—and in particular the nuclear Powers—should participate.
199.	The review conference convened under the Treaty on the Non-Proliferation .of Nuclear Weapons which is to take place next year will, we hope, have the results expected by all peace-loving countries and peoples.
200.	We are also fully aware of the capital importance of the present phase of the Strategic Arms Limitation Talks for the future of international peace. Moreover, the Greek Government is determined to assume an active role in the present phase of the Conference on Security and Co-operation in Europe. The individual or joint action undertaken by the smaller States participating in that Conference is an important corollary to the negotiations being carried out by the United States and the Soviet Union. Although the great Powers have a special responsibility for the maintenance of peace, a truly peaceful international order cannot be established if the smaller States do not fully assume their own obligations and responsibilities. That is all the more true following the events we have witnessed recently in Cyprus.
201.	Another question related to the problem of disarmament and arms control is that of the prohibition of weapons which might cause unnecessary suffering or have indiscriminate effects, such as napalm or other incendiary weapons. We all know the results of the work done in Geneva in this connexion by the Diplomatic Conference on the Reaffirmation and Development of International Humanitarian Law Applicable in Armed Conflicts. However, we all know also that one of the countries which voted in favor of General Assembly resolution 3076 (XXVIII) last year used napalm bombs this year in Cyprus even against civilians, hospitals, forests and the units of UNFICYP.
202.	The new Greek Government has aimed at the full restoration of human rights and civil liberties in Greece. We are gratified to be able to state here that, upon the new Greek Government's assumption of power, all political prisoners were liberated, exiles were permitted to return to Greece, freedom of opinion and freedom of the press were re-established, and a rapid process towards the reactivation of all democratic institutions was initiated. Tragically enough, that happy evolution coincided with the suppression of human rights in Cyprus as a result of the Turkish invasion of the island. Human rights concerning residence, freedom, ownership and the lives of men and women are being violated at this very moment.
203.	During the past seven and a half years the Greek people had experienced an unprecedented suppression of their human rights and civil liberties. In the struggle to regain their freedom, the Greek people turned for support to the international institutions responsible for the implementation of the law governing the international protection of human rights. Questions relating to the situation in Greece were unsuccessfully brought to the attention of the Commission on Human Rights and its subsidiary bodies. I am citing this example because it reflects a fundamental weakness of the United Nations system for the protection of human rights. My Government strongly urges that the implementation of the instruments concerning the international protection of human rights be strengthened, and will support any initiatives in that direction.
204.	Today, when the colonialist Powers have abandoned or are in the process of abandoning their colonies, we are witnessing here in the United Nations the astonishing event of one Member of the Organization trying to colonize another. I am, of course, referring to the Turkish performance in Cyprus.
205.	As far as Greece is concerned, its struggles against colonialism, fascism and imperialism are well known and proved by its attitude during the two World Wars. Today, that struggle continues by peaceful means. We are at the side of the oppressed peoples, and we offer our unreserved support to the nations of Africa still under the colonial yoke.
206.	Our position concerning racial discrimination is also clear-cut and unequivocal. It is not by accident that Greece, which has in its 3,000 years of history experienced all possible social and political phenomena, has never known racial discrimination.
207.	My delegation is particularly happy to state that in all questions that matter, Greece stands at the side of our African friends not only because their aspirations are legitimate, but also because the Greek people has worked its way, and continues to do so, through every single stage of the struggle the African peoples are waging today towards the attainment of freedom, economic independence and development.
208.	Turning now to international economic conditions, I must express the increasing concern of my delegation at the present disarray in world economic affairs and the unprecedented nature of the problems to be solved.
209.	The post-war system of international economic co-operation is disintegrating under the pressures of inflation and monetary disorder. Poverty and hunger continue to afflict most of mankind, and the disparity in living standards and economic and social achievements between developing and developed countries continues to grow.
210.	Contrary to earlier expectations, the so-called internationalization of consumer societies did not benefit the poor masses in the developing world. As the continuing deterioration of the world economic situation demonstrates, unless new principles are accepted and emergency measures are taken by the international community we shall have to face a bleak future indeed.
211.	The conclusions of the recent special session of the General Assembly on raw materials and development in particular, the Assembly's Declaration and Program of Action on the Establishment of a New International Economic Order will be reviewed at the current session. It is regrettable that the Economic and Social Council has not been able to reach a decision on action regarding the Program of Action on the Establishment of a New
International Economic Order. It is up to the Second Committee of this Assembly to maintain the momentum that has been engendered by the special session. The Second Committee is offered a unique opportunity to initiate fundamental changes in the system, as the present crisis has already given rise to new perceptions of economic relationships and to recognition of the need for the less developed countries fully and effectively to participate in international decision-making on economic issues. Fortunately, there is growing evidence that new development policies are being designed to raise the well-being of the poor by increasing their ability to participate in the development process. Such policies can actually promote rather than hinder economic growth.
212.	We believe that the Declaration and the Pro-gramme of Action adopted at the sixth special session of the General Assembly are the foundations upon which to build and redress the present economic imbalances in the world economy. We also believe that it is within the framework of the United Nations that those problems could be solved and a new economic order could emerge. It may be that the present institutional set-up of the United Nations is inadequate to deal with all the complex issues involved. If so, then one should proceed with the necessary changes in order to implement the emergency program.
213.	I may add that the delegation of Greece attaches particular importance to the draft Charter of Economic Rights and Duties of States as approved in principle last June in Mexico City. In our view, the draft Charter which will be considered in the Second Committee under agenda item 483 constitutes a well-balanced document that would certainly strengthen the new international economic order and help the most disadvantaged countries of the third world.
214.	After dealing effectively with the short-term problems, one should accept a new economic strategy which is now reaching policy-making circles in both industrial and developing countries shifting attention from the high abstractions and generalities of economic growth to the immediate and critical needs of our societies.
215.	I think we have to praise the World Bank for having taken important' steps in this direction by supporting a strategy stimulating a new and more humane order of priorities, and also IMF for its efforts to deal with the immediate and urgent question of balance of payment difficulties and recycling of surpluses.
216.	It would be wrong to believe that the oil price explosion was the only, or perhaps even the major, cause of the present instability/ However, at the present juncture of the world economy one cannot exclude economic or financial disintegration, national isolation and a search for more self-sufficiency in many countries, thereby enlarging the pathetic contrasts that exist between the industrialized and the developing countries. A chain reaction of destructive forces may be set in motion should we not live up to the expectations for a new international economic order.
217.	Concerted international efforts, coupling a long-term program with an immediate emergency action, would help us to move away from the present threatening phase of great instability and grave dangers.
218.	Greece, as a major seafaring nation and at the same time as a country almost surrounded by the sea, attaches particular importance to the development of the law of the sea which has been taken in hand under the auspices of the United Nations. It should be our common endeavor to arrive at agreed principles governing the sea spaces and to prevent arbitrary unilateral actions. The new concepts of the ocean bed as a common heritage of mankind and of an exclusive economic zone should be harmoniously developed along with the maintaining of the basic concept of the freedom of the seas for peaceful navigation, which is the lifeline linking the nations in the exchange of goods and persons. The protection of the marine environment and the rational use of the resources of the seas should find adequate expression in this new law. It goes without saying that in this framework the continental and the insular territory of States should be accorded equal treatment, thus securing the indivisibility of State sovereignty and non-discrimination between continental and insular populations.
219.	We firmly believe that the law should strive to establish clear-cut and objective rules, avoid vague or ambiguous provisions, leave little room for arbitrary or unilateral action by States and thus prevent disputes which might arise in a legal vacuum. We shall continue in the next session or sessions of the United Nations Conference on the Law of the Sea to make our contribution in this spirit.
220.	I now turn to one of the most difficult problems the Organization has ever faced that of the Middle East. Since the beginning of the conflict Greece has stated that this problem cannot be solved by force. Once more this position was vindicated by the October war.
221.	Greece has had the opportunity to stress time and again the principle, repeatedly confirmed by Security Council resolutions, that acquisition of territory through military conquest is inadmissible. No war can solve political problems.
222.	Turning to the treatment of civilian populations in occupied areas, the Greek Government is of the opinion that a strict application of the Geneva Convention relative to the Protection of Civilian Persons in Time of War should be a minimum standard to be applied in every occupied area of the world, under any circumstances.
223.	Generally speaking, we believe that no problem can find a peaceful and lasting solution if the relevant resolutions of the Security Council are not implemented by all parties involved and if there is no willingness on the part of those concerned to apply strictly the principles of the Charter.
224.	The inclusion of the question of Palestine in the agenda of the present session is considered by the Greek delegation as proof that the.General Assembly is not Unwilling to deal with present realities. Problems like the Palestinian question cannot be solved by looking away from them. On the contrary, a serene and democratic exchange of views in this supreme international forum is always likely to make a possible solution more attainable.
225.	The already tense situation in the Middle East has been further aggravated in recent months by the Turkish invasion of Cyprus. On 15 July a coup, condemned by all of us, was staged to overthrow Archbishop Makarios, the legitimate, elected President of the Republic. This coup was not directed against the Turkish Cypriot community of the island. That fact was recognized by both the leader of the Turkish community in Cyprus and the Turkish Prime Minister, who both issued public statements to that effect. During the fighting while the coup was in progress, not a single Turkish Cypriot was killed or injured. Yet five days later, large Turkish invasion forces were landing in Cyprus and the Turkish Air Force was launching indiscriminate attacks against unarmed civilians, under the flimsy pretext of protecting the Turkish Cypriot minority on the island, which, I repeat, had not been harmed in any way.
226.	The situation we are faced with today is as follows. The territorial integrity of the Republic of Cyprus, an independent and non-aligned State Member of the United Nations and a member of the Commonwealth, has been seriously imperiled. Its very identity is jeopardized. A substantial part of its territory is under occupation by a foreign invasion force, which has openly stated its intention to Stay on the island, having expelled the indigenous population of the area.
227.	At the Geneva Conference, convened at the request of the Secretary-General to seek ways and means to implement Security Council resolution 353 (1974), of 20 July 1974, we were presented with an ultimatum to accept either of two plans, which had certain features in common. Both provided for a physical separation of the two communities, with a forced exchange of population.
228.	In effect, the territory claimed for the Turkish Cypriot minority, representing 18 per cent of the total population, was to be 34 per cent of the island. What is more, it was to include the most fertile lands, which yield 70 per cent of the agricultural produce of the country, which represent 60 per cent of the industry, 80 per cent of the tourist business, 100 per cent of the mining industry, the main fresh-water reserves and the only deep-water port of the island all that on the pretext of protecting a small minority. When the Acting President of Cyprus, Mr. Clerides, asked for a 36-hour recess, in view, of the-outrageous Turkish demands which were tantamount to partition and to condemning the vast majority of the people of the island to a life of want and misery, Turkey refused to grant the 36-hour recess. Two hours later, the Turkish troops were on the move again, sowing death and destruction, killing United Nations troops, bombing hospitals and schools. Repeated cease-fire calls by the Security Council went unheeded. Turkey even ignored the ceasefire proclaimed by its own Prime Minister on 16 August 1974. Turkish troops finally came to a halt two days later, after having occupied 40 per cent of Cyprus, and caused an appalling refugee problem reminiscent of similar problems in the area, by uprooting 200,000 people from their homes.
229.	All this was sanctimoniously dubbed by the Turkish Prime Minister and by the Turkish press as. a "peace-keeping intervention". The military leaders, however, who four years earlier had elaborated the plan for this operation, had another name for it. They called it "Attila" unconsciously or perhaps unwittingly identifying it with the chieftain of the Huns, known to history as the scourge of God.
230.	It is publicly claimed that Turkey was entitled to take action in Cyprus by the provisions of the 1960 Treaty of Guarantee signed by Greece, Turkey and the United Kingdom.
231.	The Treaty does indeed mention "unilateral action" to be taken by all the guarantor Powers after consultations with the other parties have failed. However, it does not, and could not, mention military action, which would be in flagrant violation of the fundamental principles of the Charter of the United Nations. Yet Cyprus was invaded by overwhelming military forces without any prior consultations between the guarantor Powers.
232.	The Treaty of Guarantee, as its title implies, specifically guaranteed the constitutional order of Cyprus, and such action as it contemplated was to be directed towards the re-establishment of that constitutional order if ever it came to grief. Yet we were asked at Geneva, and we are still being asked today, to accept an entirely new constitutional framework for the island, a framework never discussed with and much less accepted by its people.
233.	The Treaty guarantees the territorial unity of the Republic. Yet we are asked to agree to its partitioning.
234.	The Treaty guarantees the independence of the Republic. Yet the substance of the Turkish plan, if accepted, would lead either to the complete abolition of that independence through the annexation of the two parts of Cyprus to Turkey and to Greece respectively or to the establishment of a Turkish protectorate over the island. For how can anyone doubt that with the northern part of the Republic under Turkish Cypriot control, and with the geographical proximity of Turkey, the central federal government envisaged by the Turkish scheme could be anything else but submissive to the slightest whim of Turkey ?
235.	The Treaty guarantees the sovereignty of the Republic of Cyprus. But can a State any State, be truly sovereign without being independent?
236.	International treaties are being invoked only to be openly violated. For weeks, for months, we have been watching the rape of a small non-aligned country by its far stronger neighbor. Repeated injunctions of the Security Council of our Organization have been either flouted or ignored. A new and enormous refugee problem is in the process of creation, and human suffering is being used again without much prudence, as a lever for political advantage.
237.	Greece has repeatedly declared, and I am glad to be given the opportunity to solemnly reiterate from this rostrum, that Greece has no ulterior aims in Cyprus. As a signatory of the Nicosia agreements, it is committed against enosis and against partition. It has taken the position that the Republic of Cyprus is and must remain an independent and sovereign State and that its territorial integrity must be respected by all; that as an independent and sovereign State, the Republic of Cyprus is and should be free to follow the foreign policy of non-alignment or any other policy that best suits its interests.
238.	Finally, Greece has stated on several occasions that no foreign Power, including the guarantor Powers under the 1960 Treaty, has any right whatever to impose upon the people of Cyprus constitutional arrangements of its own choosing. This is a matter of the exclusive I repeat: exclusive - domain of the people living on the island and  it is up to the Greek Cypriots and the Turkish Cypriots to determine freely by common agreement the institutions under which they want to live, and the emphases is on the word "freely" -not in the shadow of 40,000 foreign troops and over 200 tanks, nor under the pressure of the ordeal of 200,000 refugees.
239.	Let me say in this respect that phased reduction of troops and armaments, in view of the latest developments, is not the answer to this particular problem. Whether 40,000 or 20,000 Turkish troops remain on the island is really immaterial when the other party is totally disarmed.
240.	The issues are now clearly drawn. The question is, what is the United Nations going to do about it? As far as Greece is concerned, the United Nations must either act in accordance with She Charter or admit failure.
241.	Our Organization is based on the rule of law. It embodies the hopes and aspirations of the great majority of nations for their advancement in peace and security. Its executive organ, the Security Council, was charged with the enforcement of its principles and was endowed with appropriate powers to do so. Again, within the Security Council the five permanent members have been entrusted by the Charter with special responsibilities. Yet most of them have not risen to the challenge of their duties and of their prominence.
242.	The tools are there. Is there a will, or are we going to sit idly by and complacently watch the enforcement of another kind of rule that of the law of force and of conquest? If we do, we shall revert to "square one". If we do, every small nation, and especially the non-aligned ones, will live in fear of its larger and stronger neighbor. If we do, we shall flounder in the morass of our own moral weakness and go the way of the late League of Nations.
243.	What is needed at this critical moment is courage and determination, for not only does the future of the United Nations as a guarantor of peace hinge upon a solution of the Cyprus problem but the international order in general is also at stake.
244.	It is inconceivable that after the massacre of the two World Wars the whole world, represented in this Hall, should watch, as a mere spectator, the drama of the destruction of the independence, sovereignty and territorial integrity of a small non-aligned and unarmed State by the military forces of a strong neighbor. It is a stigma on our civilization and a shame to the whole world that more than 200,000
Cypriot refugees should have been driven from their homes and compelled to live in the open, with winter knocking at the door. The whole world must move swiftly to put an end to this aggression that sets civilized mankind several centuries back.
245.	Any attempt to solve the Cyprus problem by the force of arms would open a permanent source of trouble in the sensitive area of the Middle East and would lead to unforeseeable complications. The United Nations must act with courage and determination. The tragedy of timidity has already led to two world conflagrations. Let us draw the necessary lesson in order to prevent a major international disaster.
246.	The people of Greece and the Greek Government have faith in the moral and political values enshrined in the Charter. They believe in the will of the vast majority of mankind to live in an orderly and safe international society. They are confident that right will prevail over might and that our Organization will once again prove its strength, its vitality and its usefulness.
247.	I pray that this faith, this belief and this confidence shall not be disappointed.